                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION


CLAY HENRY LEE HITT, et al.,                             Case No. 6:18-cv-01642-AA
                                                             OPINION & ORDER
             Plaintiffs,

      v.

DOUGLAS COUNTY, et al.,

             Defendants.



AIKEN, District Judge:

      Before the Court is Plaintiffs' Motion for Extension of Time to File First

Amended Complaint (doc. 22).

      Plaintiffs initially filed their complaint in this Court in September of 2018

(doc. 1) and requested leave to proceed IFP (doc. 2). The complaint asserted claims

against a host of state and private parties for $500,000,000 in damages for an

allegedly illegal placement of Plaintiffs' newborn child in government custody. The

Court dismissed Plaintiffs' complaint for failing to state a claim on which relief may

be granted under 28 U.S.C. § 1915(e) in December of 2018 but granted them leave

Page 1 - OPINION AND ORDER
to amend within 30 days (doc. 7). Plaintiffs filed a Motion for Extension in January

of 2019 (doc. 9) and the Court granted that motion in part by giving Plaintiffs an

additional 21 days to file their amended complaint (doc. 12). Plaintiff did not meet

this deadline (doc. 13), but the Court nonetheless assessed the complaint under 28

U.S.C. § 1915(e) and dismissed it with another 14 days to amend (doc. 14).

      Plaintiff Dale Hitt then filed a Motion for Stay or Motion for Temporary

Extension of Time (doc. 15) indicating that he had been incarcerated and could not

file an amended complaint by the deadline. Before the Court could rule on Mr.

Hitt's motion, plaintiff Kristi Lyn Sperling filed her own Motion for Extension (doc.

17) requesting more time to file an amended complaint due to Mr. Hitt's

incarceration.   The Court granted them another 30 days to file their amended

complaint by June 24, 2019 (doc. 18).

      Plaintiffs missed this deadline. Plaintiff have now filed yet another Motion

for Extension of Time (doc. 22) "to clear an issue of defendant warrants against

Plaintiff Kristi for FTA on traffic citation that was not authorized." Plaintiffs have

been informed of the consequences for failing to file their amended complaint within

the allotted time throughout this case. See, e.g., Doc. 7 ("failure to file an amended

complaint within the allotted time will result in the entry of a judgment of

dismissal."); see also Doc. 4 (stating the same). Plaintiffs have already missed the

deadline for filing an amended complaint and I see no reason to grant their

untimely motion for an extension.




Page 2 - OPINION AND ORDER
     Thus, this case is DISMISSED without prejudice and Plaintiffs' motion (doc.

22) is DENIED as moot.

     It is so ORDERED and DATED this    i:i<4 fay of July, 2019.



                                 Ann Aiken
                         United States District Judge




Page 3 - OPINION AND ORDER
